In an adoption proceeding, the appeal is from an order of the Surrogate’s Court, Richmond County (D’Arrigo, S.), dated February 19, 1986, which found that the appellant had abandoned his child and that, pursuant to Domestic Relations Law § 111 (2) (a), his consent to the child’s adoption was unnecessary.
Ordered that the order is affirmed, without costs or disbursements.
We have reviewed the record and find that there are no meritorious issues. Thompson, J. P., Lawrence, Balletta and Rosenblatt, JJ., concur.